Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 1 of 9 PageID 336



                      UNITED STATES DISTRICT COURT, IN AND FOR
                          THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



AMERICAN CLAIMS MANAGEMENT,
INC.,
                                                  Civil Action No. 6:19-mc-00025 (CEM) (GJK)
      Plaintiff and Counterclaim-Defendant,

     v.                                           Underlying Case Pending in the United States
                                                  District Court for the Southern District of
ALLIED WORLD SURPLUS LINES                        California
INSURANCE COMPANY (fka Darwin
Select Insurance Company),                        Civil Action No.: 18-cv-0925 (JLS) (MSB)

               Defendant and Counterclaimant.




              ALLIED WORLD’S REVISED UNOPPOSED MOTION TO SEAL
                   AND INCORPORATED MEMORANDUM OF LAW

          Pursuant to Local Rule 1.09 and this Court’s May 7, 2019 Order (Dkt. 15), Allied World

Surplus Lines Insurance Company (“Allied World”) respectfully requests leave to file under seal

with the court an exhibit to and an unredacted version of Allied World’s Opposition to Mark E.

King’s Motion to Quash (Dkt. No. 1) (the “Opposition”). Allied World previously filed a

redacted version of its Opposition that omits any reference to the exhibit that Allied World seeks

to file under seal (Dkt. 12).

                                          BACKGROUND

          Allied World’s publicly filed Opposition redacts references to the transcript and

testimony of Peter Klee, whose deposition was taken in the underlying case pending in the

Southern District of California. The protective order in that case allows for deposition

transcripts to be designated as CONFIDENTIAL and, once so designated, they may only be filed
Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 2 of 9 PageID 337



under seal. (Declaration of Jonathan E. Feder dated May 9, 2019 (“Feder Decl.”), Ex. A at 5,

¶ 6.) ACM designated the deposition transcript of Peter Klee as Confidential under the terms of

the Protective Order. (Feder Decl., Ex. B.) Allied World thus makes this request to file the

deposition transcript of Peter Klee along with an unredacted version of its Opposition under

seal.1 In accordance with Standing Order 6-18-mc-22-orl-gjk, a log setting forth relevant

information regarding the items sought to be filed under seal is attached hereto, with cross

references the Declaration of Jonathan E. Feder setting forth the factual basis for sealing or

redacting the items, is attached hereto as Exhibit “A.”

                                      LEGAL STANDARD

       In the Eleventh Circuit, the public has a “common-law right of access to judicial

proceedings,” which “includes the right to inspect and copy public records and documents.”

Romero v. Drummond Co., Inc., 480 F. 3d 1234, 1245 (11th Cir. 2007). This right, however,

may be overcome by a showing of good cause, which requires “balancing the public interest in

accessing court documents against a party’s interest in keeping the information confidential.”

Local Access, LLC v. Peerless Network, Inc., 2017 WL 3896407, at *2 (M.D. Fla. Sept. 6, 2017).

Under Local Rule 1.09, a motion to seal must include: (1) the reason that filing each item is

necessary; (2) the reasons that sealing each item is necessary; (3) the reason that a means other

than sealing is unavailable or unsatisfactory to preserve the interest advanced by the movant in

support of the seal; (4) the proposed duration of the seal; and (5) a memorandum of legal

authority supporting the seal.




1
  The sealed version of Klee’s transcript redacts portions of the transcript arguably covered by
California’s mediation privilege, Cal. Evid. Code § 1115 et seq.



                                                 2
Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 3 of 9 PageID 338



                                           ARGUMENT

       A.         Peter Klee’s Deposition Testimony Is Necessary To The Opposition

       Allied World only requests sealing one document, the transcript of Peter Klee’s

deposition along with any references thereto. Allied World’s Opposition is necessary in light of

King’s Motion to Quash Allied World’s subpoena. Klee’s testimony is directly relevant to

King’s Motion. Klee even directly addresses statements in the Declaration of Mark E. King in

support of his Motion to Quash (Dkt. 2).

       B.         The Parties’ Privacy Interests Outweigh The Common Law Right of Public
                  Access To Court Records

       As noted by the 11th Circuit in United States v. Rosenthal, 763 F.2d 1291 (11th Cir.

1985), there is a presumptive common law right to inspect and copy judicial records.

Nevertheless, the right to inspect and copy is not absolute, and may be curtailed where it

interferes with the administration of justice. See id. at 1294. “The common law right of access

may be overcome by a showing of good cause, which requires ‘balancing the asserted right of

access against the other party’s interest in keeping the information confidential.’” Romero v.

Drummond Co., 480 F.3d 1234, 1246 (11th Cir. 2007) (alteration omitted) (quoting Chicago

Tribune Co. v. Bridgstone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001)). Among the

factors to be considered by a court in balancing these interests are (1) whether allowing access

would impair court functions or harm legitimate private interests, (2) the degree of the likelihood

of injury if made public, (3) whether the information concerns public officials or public

concerns, and (4) the availability of a less onerous alternative to sealing the documents. See id.

Where disclosure will cause a clearly defined and serious injury, a party’s privacy or proprietary

interests in information can overcome the interest of the public in accessing the information. See

id. at 1245-46.



                                                 3
Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 4 of 9 PageID 339



       The Parties’ “interests in the privacy of the information sought to be filed under seal

outweighs the public right of access.” Local Access, 2017 WL 2212786, at *2 (approving

sealing of settlement discussions). Klee’s testimony concerns communications made in

connection with a private arbitration proceeding between QBE and ACM. By designating these

materials confidential, ACM has determined that they are potentially prejudicial to its business or

operations, or to privacy interests of third parties or non-parties. (Feder Decl. ¶ 7.) Pursuant to

the terms of the parties’ Protective Order in the Underlying Action, counsel for the parties and

other persons receiving confidential information must take reasonable precautions to prevent the

unauthorized or inadvertent disclosure of such information. (Id. ¶ 8.) In addition, the parties are

prohibited from disclosing confidential information to anyone other than the persons expressly

identified in the Protective Order, and may not use this information for any reason other than

litigating the Underlying Action. (Id.) Allied World and its counsel have only made Mr. Klee’s

deposition transcript available to persons authorized to access this material pursuant to the

Protective Order. (Id. ¶ 9.)

       Filing these documents under seal will not harm the public. Allowing access to the

sealed exhibit and brief would harm the legitimate interests of the parties to the underlying

arbitration, who agreed to submit their dispute to a private arbitration. The injury to those

interests is not calculable, but may cause those parties—or others—to avoid efficient and private

resolution of disputes through arbitration, in violation of the “liberal federal policy favoring

arbitration agreements.” Moses H. Cone Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983). The information concerning the private arbitration and settlement discussions between

QBE and ACM does not concern public officials or public concerns. (Feder Decl. ¶ 11.) And




                                                  4
Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 5 of 9 PageID 340



Allied World is not aware of any less onerous alternative exists to sealing the transcript of Mr.

Klee’s deposition and references to that deposition in Allied World’s brief. (Id.)

       C.      These Papers Should Be Sealed Until The Conclusion Of This Action And
               The Underlying Case

       Allied World requests that the papers be sealed until the conclusion of both this action

and the Underlying Case and thereafter returned to the parties.

       D.      There Is No Sufficient Alternative To Protecting Parties’ Privacy And The
               Sealing Request Is Limited In Duration

       Absent depriving this Court of relevant and probative evidence, Allied World is unaware

of a better way to protect the Parties’ privacy while preserving each side’s ability to present its

best argument to this Court. Where information does not related to public officials or public

concerns, there is no less onerous alternative to sealing information that will insure its contents

remain confidential while allowing the Court to review the information to make decisions on the

merits of the parties’ motions. Local Access, 2017 WL 2212786, at *2 (citing Romero, 480 F.3d

at 1246).

                                          CONCLUSION

       For all of these reasons, pursuant to Local Rule 1.09, Allied World respectfully requests

that the Court permit the filing of the exhibit identified in Paragraph 6 to the Declaration of

Jonathan E. Feder under seal along with an unredacted copy of its Opposition.

                           LOCAL RULE 3.01(g) CERTIFICATION

       Pursuant to Rule 3.01(g), Local Rules, United States District Court, Middle District of

Florida, the undersigned counsel hereby certifies that counsel for Allied World has conferred with

counsel for ACM and Mark E. King, and is authorized to represent that there is no opposition to

the entry of an order granting this motion.




                                                  5
Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 6 of 9 PageID 341




Dated: May 9, 2019                 Respectfully submitted,
                             By:
                                   /s/ Ronald M. Schirtzer
OF COUNSEL:                        Ronald M. Schirtzer
                                   Florida State Bar No. 501662
Jane M. Byrne                      WEINBERG, WHEELER, HUDGINS, GUNN
Guyon H. Knight                       & DIAL
Jonathan E. Feder                  255 South Orange Avenue, Suite 1260
QUINN EMANUEL URQUHART             Orlando, Florida 32801
   & SULLIVAN, LLP                 Telephone: (407) 734-7000
51 Madison Avenue, 22nd Floor      rschirtzer@wwhgd.com
New York, New York 10010
Telephone: (212) 849-7000
janebyrne@quinnemanuel.com
guyonknight@quinnemanuel.com
jonathanfeder@quinnemanuel.com

                                   Counsel for Defendant/Counterclaimant Allied
                                   World Surplus Lines Insurance Company




                                          6
Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 7 of 9 PageID 342



                            CERTIFICATE OF SERVICE
        I hereby certify that on this 9th day of May, 2019, a true and correct copy of the
foregoing document was filed using the Court’s CM/ECF system, which will generate an
electronic notice of filing to the parties registered to the Court’s CM/ECF system.

                                         /s/       Ronald M. Schirtzer




                                               7
Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 8 of 9 PageID 343




                 EXHIBIT A
                 Case 6:19-mc-00025-CEM-GJK Document 16 Filed 05/09/19 Page 9 of 9 PageID 344



                                            LOG OF PROPOSED SEALED DOCUMENTS

Provider         Known and        Date     Description        Subject      Purpose for       Confidentiality      Basis For
                   Believed                                   Matter      Communication                         Confidentiality
                  Recipients
Peter Klee   Litigation counsel   4/23/ Transcript of       Arbitration   Deposition         Confidential,     ACM has
             for ACM, Allied      2019 deposition of        between                          pursuant to the   determined that the
             World, and Mark            Peter Klee,         ACM and                          parties’          Klee deposition
             King; experts for          pages 53:1-         QBE                              Protective        transcript are
             ACM and Allied             55:25, 119:20-                                       Order in the      potentially
             World; in-house            123:11.                                              Underlying        prejudicial to its
             counsel at ACM                                                                  Action. (Feder    business or
             and its parent                                                                  Decl. ¶ 8.)       operations, or to
             companies; in-                                                                                    privacy interests of
             house counsel at                                                                                  third parties or
             Allied World.                                                                                     non-parties. (Feder
             (Feder Decl. ¶¶ 9-                                                                                Decl. ¶ 7.)
             10.)
Ronald M.    Litigation counsel   5/1/   Unredacted         Motion to     Opposition Brief   Redacted from     ACM has
Schirtzer    for ACM, Allied      2019   Opposition to      Quash         filed by Allied    public filing;    determined that the
             World, and Mark             Mark E. King’s     Subpoena      World              Confidential,     Klee deposition
             King; in-house              Motion to          for                              pursuant to the   transcript, which is
             counsel at ACM              Quash and          Deposition                       parties’          referenced in
             and its parent              Incorporated       filed by                         Protective        Allied World’s
             companies; in-              Memorandum         Mark E.                          Order in the      brief, are
             house counsel at            of Law, pages      King (Dkt.                       Underlying        potentially
             Allied World.               2, 3, 9, 12, 14,   1)                               Action. (Feder    prejudicial to its
             (Feder Decl. ¶¶ 9-          16                                                  Decl. ¶ 8.)       business or
             10.)                                                                                              operations, or to
                                                                                                               privacy interests of
                                                                                                               third parties or
                                                                                                               non-parties. (Feder
                                                                                                               Decl. ¶ 7.)
